
	
		I
		112th CONGRESS
		1st Session
		H. R. 3297
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2011
			Ms. Clarke of New
			 York (for herself, Ms. Brown of
			 Florida, Mrs. Christensen,
			 Mr. Filner,
			 Mr. Gutierrez,
			 Mr. Grijalva,
			 Mr. Hastings of Florida,
			 Ms. Norton,
			 Mr. Jackson of Illinois,
			 Ms. Lee of California,
			 Mr. Lewis of Georgia,
			 Mr. McGovern,
			 Mr. Payne,
			 Mr. Polis,
			 Mr. Rangel,
			 Ms. Schakowsky,
			 Mr. Stark,
			 Mr. Towns,
			 Ms. Wilson of Florida,
			 Mr. Clay, and
			 Ms. Zoe Lofgren of California)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To temporarily expand the (V) nonimmigrant visa category
		  to include Haitians whose petition for a family-sponsored immigrant visa was
		  approved on or before January 12, 2010.
	
	
		1.Short titleThis Act may be cited as the
			 Haitian Emergency Life Protection Act
			 of 2011 or the H.E.L.P. Act.
		2.Expansion of V Visa
			 category for Haitian immigrantsSection 101(a)(15)(V) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(V)) is amended—
			(1)in the matter
			 preceding clause (i), by striking section 203(a)(2)(A) that and
			 inserting section 203(a) that, except as provided under clause
			 (iii),;
			(2)by amending clause
			 (i) to read as follows:
				
					(i)the petition is
				for status under section 203(a)(2)(A) and has been pending for at least 3
				years;
					;
			(3)in clause
			 (ii)—
				(A)by amending the
			 matter preceding subclause (I) to read as follows:
					
						(ii)the petition is
				for status under section 203(a)(2)(A), has been approved, and was filed at
				least 3 years previously, and
						;
				and
				(B)in subclause (ii),
			 by striking the period at the end and inserting ; or; and
				(4)by adding at the
			 end the following:
				
					(iii)(I)such petition was
				approved on or before January 12, 2010; and
						(II)the alien is a national and
				resident of
				Haiti.
						.
			3.Use of secondary
			 evidence for eligibility verificationThe Department of State, in coordination
			 with United States Citizenship and Immigration Services, may issue travel
			 documents (including a nonimmigrant visa) to any alien in Haiti—
			(1)who is described in—
				(A)section 101(a)(15)(V)(iii) of the
			 Immigration and Nationality Act, as added by this Act; or
				(B)section 201(b)(2)(A) of such Act;
				(2)whose eligibility for such documents has
			 been evaluated by a consular officer after reviewing the best available
			 evidence of such eligibility, including secondary evidence, if necessary;
			 and
			(3)who meets all criteria required for—
				(A)a family-sponsored immigrant visa under
			 section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a));
			 or
				(B)admission into the United States as an
			 immediate relative of a United States citizen (as defined in section
			 203(b)(2)(A)(i) of such Act).
				4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of fiscal
			 years 2012 through 2014 to process—
			(1)nonimmigrant visa applications authorized
			 under section 101(a)(15)(V)(iii) of the Immigration and Nationality Act, as
			 added by this Act; and
			(2)immigrant visa applications for immediate
			 relatives (as defined in section 203(b)(2)(A)(i) of such Act).
			5.Sunset
			 provisionThis Act and the
			 amendments made by this Act shall be effective during the 2-year period
			 beginning on the date of the enactment of this Act.
		
